Citation Nr: 0631523	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-21 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to 
February 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In November 2003, the veteran was granted entitlement to 
service connection for bilateral hearing loss, with a non-
compensable evaluation.  That disability rating remains in 
effect at the present time.


FINDING OF FACT

There is no medical evidence showing that tinnitus was 
demonstrated in service, or that it is otherwise related to 
service.


CONCLUSION OF LAW

The veteran does not have tinnitus which is the result of 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
tinnitus.  The RO denied service connection for this claim 
because it found it unlikely that the veteran's reported 
tinnitus was either related to military noise exposure or 
secondary to any service-connected hearing loss.  The Board 
agrees.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, service connection may be granted where 
disability is proximately due to or the result of an already 
service-connected disability.  38 C.F.R. § 3.310.  Finally, 
compensation is payable when a service-connected disability 
has aggravated a non-service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one 
medical opinion over another.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  Thus, the Board must determine 
the weight to be accorded the various items of evidence in 
this case based on the quality of the evidence and not 
necessarily on its quantity or source.

In January 1996, the RO informed the veteran that it had 
contacted the National Personnel Records Center (NPRC) in 
St. Louis, Missouri, in an unsuccessful effort to obtain his 
service medical records.  Evidence of record shows that NPRC 
undertook an exhaustive attempt to locate any records that 
might exist, and that further such efforts would have been 
futile.  See RO Administrative Decision dated in February 
1996.  A July 1995 VA request for information includes a 
notation suggesting that the unavailability of the veteran's 
service medical records may be fire-related.  The Board 
notes that numerous records, including service medical 
records, were damaged or completely destroyed by a fire that 
occurred in July 1973 at the NPRC.  The veteran's February 
1956 separation examination report, however, was located and 
associated with the record.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that in cases such as this, the Board 
has a heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the 
veteran.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The Board will comply with this heightened obligation in 
addressing the veteran's claim.

Service connection is in effect for bilateral hearing loss.  

The separation medical examination does not document any 
complaints or findings pertaining to tinnitus.  

Postservice, there is no competent evidence that the veteran 
currently suffers from tinnitus.  The record shows that 
complaints of tinnitus were raised at October 2003 and June 
2004 VA examinations.  Notably, the October 2003 VA examiner 
essentially opined that given the veteran's self reported 20 
year history of tinnitus, and given the fact that the 
appellant was discharged from active duty many years prior 
to 1983, it was unlikely that tinnitus was related to 
military noise exposure, or was secondary to any service 
connected hearing loss.  A similar opinion was offered by a 
different examiner in June 2004.

In this case two examiners who addressed the etiology of the 
veteran's tinnitus explicitly stated that it was unlikely 
that the disorder was either related to military noise 
exposure or secondary to his service-connected hearing loss.  
Indeed, they concluded that the given the veteran's 
separation from service in February 1956 the first reported 
complaint of tinnitus dating back to 1983 is a date which is 
too remote to support a finding of a continuity of 
symptomatology.  38 C.F.R. § 3.303(b).  Maxson v. West, 12 
Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(Service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service.) 

The Board acknowledges that in June 2004, the veteran 
reported that his tinnitus began fifty years ago (i.e., 
during military service).  A June 2004 VA examiner also 
noted this self-report but concluded that this assertion was 
questionable since the veteran had already reported eight 
months prior to this that the onset of his tinnitus occurred 
only 20 years ago.  See self-completed questionnaire annexed 
to October 2003 VA examination.

In light of the foregoing, the Board finds that the 
preponderance of the competent evidence of record is against 
finding entitlement to service connection for tinnitus.  As 
such, the benefit sought on appeal is denied.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

With respect to any claim of entitlement to service 
connection on a secondary basis, the record includes two 
audiological opinions each stating that it would be unlikely 
that such a late onset of tinnitus could be attributed to 
the veteran's hearing loss.  These opinions are not 
contradicted by any competent evidence of record.  The Court 
has stated that VA may only consider independent medical 
evidence to support its findings and is not permitted to 
base decisions on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991).  Given this evidentiary picture, the evidence 
overwhelmingly preponderates against finding that tinnitus 
is proximately due to or the result of an already service-
connected disability.

In reaching the above conclusions, the Board has not 
overlooked written statements to VA from the veteran or his 
attorney.   While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because lay 
persons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current diagnosis of a problem.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, statements by 
the veteran and his attorney addressing the claimed 
disability are not probative evidence as to the issue on 
appeal.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine 
is inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

Veterans Claims Assistance Act of 2000 (VCAA) 

Under the VCAA, now codified at 38 U.S.C.A. § 5102 (West 
2002 and Supp. 2005), VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has 
a duty to notify the claimant of the information and 
evidence needed to substantiate and complete a claim, i.e., 
evidence of veteran status; existence of a current 
disability; evidence of a nexus between service and the 
disability; the degree of disability, and the effective date 
of any disability benefits.  The veteran must also be 
notified to submit all evidence in his possession, what 
specific evidence he is to provide, and what evidence VA 
will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.   The failure 
to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal is harmless because the preponderance 
of the evidence is against the appellant's claim.  Hence, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.   Simply put, there 
is no evidence of any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded 
multiple VA examinations, and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim. 


ORDER

Service connection for tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


